VILLANTI, Judge.
In this eminent domain proceeding, Ru-bie Robbins, as Trustee of the Rubie H. Robbins Trust dated June 29, 1990, appeals from the trial court’s order denying her motion for attorney’s fees incurred during posttrial proceedings to recover the cost of her experts pursuant to section 73.091(1), Florida Statutes (2001). For the reasons expressed in our recent opinion in Enterprising Professional Investment Corp. v. Department of Transportation, No. 2D02-5665, — So.2d -, 2004 WL 401573 (Fla. 2d DCA Mar.5, 2004), we reverse the denial of her motion for attorney’s fees and remand for further proceedings consistent with our opinion in Enterprising Professional Investment Corp.
Reversed and remanded.
FULMER and SILBERMAN, JJ., Concur.